Detailed Action
	This action is responsive to an original application filed on 7/19/2021 with acknowledgement that this application claims a priority date of 6/25/2021 to foreign application CN202110714252.0.  	Claims 1 and 4-18 are currently pending.  Claims 7-13 have been withdrawn from further consideration.  Claim 1 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2022 has been entered.
Response to Amendment
The response filed on September 9, 2022 is acknowledged.  One page of amended abstract, thirty three pages of amended specification, and five pages of amended claims were received on 0/9/2022.  The abstract has been amended such that it is no longer objected to.
Claims 1 and 5 have been amended.  Claim 5 has been amended such that it is no longer objected to.  Furthermore, the claims have been amended such that they are no longer rejected under 35 U.S.C. 112(b).
Election/Restrictions
Applicant’s election without traverse of Atomizer Structure Species I (“first embodiment” shown in Figures 2-4) in the reply filed on 3/4/2022 is acknowledged.  Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/2022
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over CN 112108285 A to Li (“Li”) in view of CN 103182097 A to Chen (“Chen”) and US PGPUB 2017/0072085 A1 to Gruenbacher et al. (“Gruenbacher”).
As to Claim 1, Li discloses an atomizer structure (See Annotated Fig. 5, Title “Atomizing device and fragrance expanding machine”), comprising: 
a spray assembly (See Annotated Fig. 5), comprising a first cavity (See Annotated Fig. 5); 
a bottle body (See Annotated Fig. 5), configured for containing liquid (See Annotated Fig. 5) and configured to be connectable to the spray assembly (See Annotated Fig. 5), wherein the bottle body comprises a second cavity (See Annotated Fig. 5); 
a first connecting member (See Annotated Fig. 5), communicating the first cavity and the second cavity (See Annotated Fig. 5) and configured for guiding a quantity of liquid contained in the second cavity to enter the first cavity, when an air pressure in the first cavity is less than an air pressure in the second cavity (See the flow of liquid in Annotated Fig. 5, See Machine Translation of Description Page 3 “the atomized airflow generated by the gas delivery structure 20 enters the atomization structure 30 and forms a negative pressure at the atomization port that forces the essential oil into the second pipe section”); and 
a second connecting member (See Annotated Fig. 5), selectively communicating the first cavity and the second cavity (See Annotated Fig. 5, the second connecting member selectively communicates the first cavity and the second cavity since it connects them and is sized to only allow objects of a certain size through, similar to the claimed second connecting member) such that remaining liquid in the first cavity entering the second cavity (See Annotated Fig. 5, there is a path in the second connecting member for liquid to flow from the first cavity to the second cavity), and configured for preventing the liquid in the second cavity from flowing into the first cavity when the atomizer structure is tilted or inverted (See Machine Translation of Description Page 5 and See Annotated Fig. 5, the second connecting member is an anti-leakage tube and is arranged such that an amount of liquid can be in the second cavity and not flow into the first cavity when the atomizer structure is inverted or tilted).
wherein the first connecting member is a liquid suction tube connected between the first cavity and the second cavity (See Annotated Fig. 5 and Machine Translation of Description Page 3); and the second connecting member is a liquid return tube (See Annotated Fig. 5 and See Machine Translation of description Page 5), connected between the first cavity and the second cavity (See Annotated Fig. 5); wherein the liquid suction tube and the liquid return tube are configured for keeping the air pressure of the first cavity equal to the air pressure of the second cavity when the atomizer structure is not in use (See Annotated Fig. 5, the liquid suction tube and liquid return tube are open channels connecting the first cavity and the second cavity with structure equivalent to the claimed liquid suction tube and liquid return tube, therefore it is understood that when the atomizer structure is not in use and the first cavity and second cavity do not contain any liquid the air pressure of the first cavity is equal to the air pressure of the second cavity); and
wherein the liquid suction tube comprises a first end (See Annotated Fig. 5) and a second end (See Annotated Fig. 5), the first end extending into the first cavity (See Annotated Fig. 5), and the second end can extend into the second cavity (See Annotated Fig. 5); and the liquid return tube comprises a third end (See Annotated Fig. 5) and a fourth end (See Annotated Fig. 5), an opening of the third end being located at a bottom of the first cavity (See Annotated Fig. 5), and the fourth end can extend into the second cavity (See Annotated Fig. 5).
Regarding Claim 1, Li does not disclose wherein the second end and the fourth end are both connected to a holder.
However, Chen discloses an atomizer structure (See Annotated Fig. 8, Title “Small nebulizing diffuser”) comprising: 
a spray assembly (See Annotated Fig. 8) comprising a first cavity (See Annotated Fig. 8); 
5a bottle body (Fig. 8 #50 “essential oil bottle”) configured for containing liquid (See Machine Translation of Description Page 3 “essential oil”) and configured to be connectable to the spray assembly (See Annotated Fig. 8), wherein the bottle body comprises a second cavity (See Annotated Fig. 8); 
a first connecting member (Fig. 8 # 110 “air outlet duct”), communicating the first cavity and the second cavity and configured for guiding liquid contained in the second cavity to enter the first cavity (See Annotated Fig. 8 and Machine Translation of Description Page 3); and 
10a second connecting member (Fig. 8 #100 “air inlet duct”), selectively communicating with the second cavity (See Annotated Fig. 8 and Machine Translation of Description Page 3, #100 communicates with the second cavity via #110);
wherein the first connecting member is a first tube connected between the first cavity and the second cavity (See Annotated Fig. 8); and 
the second connecting member is a second tube (See Annotated Fig. 8); 
wherein the first tube comprises a first end and a second end (See Annotated Fig. 8), the second end can extend into the second cavity (See Annotated Fig. 8); and 
the second tube comprises a third end and a fourth end (See Annotated Fig. 8), the fourth end can extend into the second cavity (See Annotated Fig. 8); 
25wherein the second end and the fourth end are both connected to a holder (See Annotated Fig. 8 and Machine Translation of Description Page 2, the holder is valve #90).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizer structure of Li such that the second and the fourth end are both connected to the holder of Chen, as doing so would yield the predictable result of securing the liquid return tube and the liquid suction tube to a bottom of the bottle (See Annotated Fig. 8) so fluid from the liquid return tube can mix with fluid in the bottle prior to being transferred through the liquid suction tube (See Machine Translation of Description Page 3).
Regarding Claim 1, in reference to the atomizer structure of Li in view of Chen as applied above, Li does no specifically disclose wherein diameters of the liquid suction tube and the liquid return tube are in the range of 0.1-5 mm.
However, Gruenbacher discloses an atomizer structure (See Fig. 1) comprising a liquid suction tube (Fig. 7 #80 “capillary tube”, which per Paragraph 0055 can be a suction tube) having a diameter of .5 mm to 5 mm (See Paragraph 0058 disclosing that an inner diameter of 80 can be 0.5 mm to 5 mm and the outer diameter can be 0.5 mm to 10 mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizer structure of Li in view of Chen as applied above such that the liquid suction tube has an inner diameter of 2.5 mm as taught by Gruenbacher, as doing so would yield the predictable result of sucking liquid at a desired flow rate while not allowing objects of a certain size into the suction tube.  Making such a modification would also result in the liquid return tube having a diameter that is in the range of 0.1 to 5 mm (See Chen Fig. 6, the liquid return tube has a diameter that is greater than the diameter of the liquid suction tube and less than twice the diameter of the liquid suction tube, thus if the liquid suction tube has an inner diameter of 2.5 mm, the liquid return tube has a diameter that is less than 5.0 mm and greater than 2.5 mm).
Furthermore, such a tube diameter is a result effective variable, wherein an inner diameter of the liquid suction tube and liquid return tube would affect the flow rate of sucked and returned liquid in addition to the size of objects permitted to pass through the liquid suction tube and liquid return tube.  Furthermore, it would have only required routine optimization to determine a liquid suction tube diameter and liquid return tube diameter from a finite number of identified, predictable solutions for having optimal tube size for allowing fluid to flow as desired and having particles of desired sizes allowed to pass through the tubes, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art per In re Aller, 105 USPQ 233. See MPEP 2144.05 II.   
As to Claim 4, in reference to the atomizer structure of Li in view of Chen and Gruenbacher as applied to Claim 1 above, Li further discloses wherein the first cavity comprises a cavity portion (See Annotated Fig. 5) and a liquid return portion (See Annotated Fig. 5) located below the cavity portion, the liquid return portion being in a shape of a funnel (See Annotated Fig. 5), and the opening of the third end is located at a lowermost end of the liquid return portion (See Annotated Fig. 5).
As to Claim 5, in reference to the atomizer structure of Li in view of Chen and Gruenbacher as applied to Claim 1 above, Li further discloses wherein the spray assembly further comprises a pressure relief hole communicating with the first cavity (See Annotated Fig. 5 showing a pressure relief hole), and wherein the pressure relief hole allows the first cavity to communicate with an atmosphere outside the first cavity (See Annotated Fig. 5, See Machine Translation of Description Page 5 “mist outlet 402 communicating the diffuser cavity 401 and the outside”).
As to Claim 6, in reference to the atomizer structure of Li in view of Chen and Gruenbacher as applied to Claim 5 above, Li further discloses wherein a shape of the pressure relief hole is configured to prevent the first cavity from being separated with the atmosphere outside the first cavity when the pressure relief hole is blocked (See Annotated Fig. 5, the pressure relief hole appears to be shaped such that some object that is smaller than the pressure relief hole can partially block the pressure relief hole while still allowing space for the first cavity to communicate with the atmosphere).
As to Claim 14, in reference to the atomizer structure of Li in view of Chen and Gruenbacher as applied to Claim 1 above, Li further discloses wherein a sealing member is further disposed between the first cavity and the second cavity (See Annotated Fig. 5, the sealing member is a flange attached to the second connecting member), through which the first connecting member and the second connecting member passing through (See Annotated Fig. 5).
As to Claim 15, in reference to the atomizer structure of Li in view of Chen and Gruenbacher as applied to Claim 1 above, Li further discloses wherein an upper end of the first connecting member is located in the first cavity (See Annotated Fig. 5), and a liquid nozzle is further provided at the upper end (See Annotated Fig. 5), and the liquid nozzle is in a cone shape (See Fig. 3 where the liquid nozzle is frustoconical).
As to Claim 16, in reference to the atomizer structure of Li in view of Chen and Gruenbacher as applied to Claim 15 above, Li further discloses wherein the atomizer structure further comprises a gas supplying assembly (See Fig. 4, #21 “air pump” and #22 “air delivery pipe” make up the gas supplying assembly), the gas supplying assembly comprising an air pump (Fig. 4 #21 “air pump”) and an air tube (Fig. 4 #22 “air delivery pipe) connected to an outlet of the air pump (See Fig. 4), the other end of the air tube is connected with a gas nozzle (See Fig. 4 and See Annotated Fig. 5), and a front end of the gas nozzle extends into the first cavity such that an opening of the gas nozzle faces an opening of the liquid nozzle (See Machine Translation of description Page 3, See Annotated Fig. 5 and Fig. 3).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen, Gruenbacher, and US PGPUB 2019/0299230 A1 to Song (“Song”).
Regarding Claim 17, in reference to the atomizer structure of Li in view of Chen and Gruenbacher as applied to Claim 16 above, Li does not disclose wherein an angle of less than 90 degrees is formed between an outlet axis of the gas nozzle and an outlet axis of the liquid nozzle (See Annotated Fig. 8, it appears that a 90 degree angle is formed between an outlet axis of the gas nozzle and an outlet axis of the liquid nozzle).
However, Song discloses an atomizer structure (See Fig. 1, Title “Essential Oil Atomizer”) wherein an angle of less than 90 degrees is formed between an outlet axis of a gas nozzle (Fig. 1 #23 “gas nozzle”) and an outlet axis of a liquid nozzle (Fig. 1 #24 oil nozzle, See Paragraph 0085).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizer structure of Li in view of Chen and Gruenbacher as applied to Claim 16 above such that an angle of less than 90 degrees is formed between an outlet axis of the gas nozzle and an outlet axis of the liquid nozzle, as taught by Song for the purpose of avoiding air flow being blocked and better forming a negative pressure (See Paragraph 0085). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen, Gruenbacher, and US Patent 4,844,072 to French et al. (“French”).
As to Claim 18, in reference to the atomizer structure of Li in view of Chen and Gruenbacher as applied to Claim 1 above, Li further discloses an atomizer comprising the atomizer structure (See Fig. 4).  
Regarding Claim 18, Li does not specifically disclose the atomizer comprising a power supply assembly configured to supply power to the atomizer structure, and a controller electrically connected to the power supply assembly, the controller comprising a tilting switch configured to disconnect the power supply assembly from supplying power to the atomizer structure when the atomizer structure is tilted or inverted (See Fig. 4, Li discloses air pump #21 but does not specifically disclose a power supply assembly that powers the air pump).
However, Chen further discloses an atomizer (See Fig. 1) comprising an atomizer structure (See Annotated Fig. 8) and a power supply assembly (Fig. 3 #80 “power element”) configured to supply power to the atomizer structure (See Machine Translation of Description Page 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizer of Li in view of Chen and Gruenbacher as applied above to have a power supply assembly configured to supply power to the atomizer structure, as taught by Chen, for the purpose of driving operation of the air pump (See Machine Translation of Description Page 3).
Additionally, French discloses a structure (Fig. 1 #18 “fluid-circulating thermal therapy system”) comprising a controller (Fig. 8 #160 “controller”) electrically connected to a power supply assembly (Fig. 8 #170 “DC Power Supply”), the controller comprising a tilting switch (Fig. 8 #184 “tilt switch”) configured to disconnect the power supply assembly from supplying power to the structure when the structure is tilted or inverted (See Col. 10 Lines 25-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizer of Li in view of Chen and Gruenbacher as applied above to have a controller electrically connected to the power supply assembly, the controller comprising a tilting switch configured to disconnect the power supply assembly from supplying power to the atomizer structure when the atomizer structure is tilted or inverted, as taught by French for the purpose of reducing the possibility of electrical hazard (See Col. 3 Lines 50-53).

    PNG
    media_image1.png
    1103
    888
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    914
    767
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive.
Regarding Claim 1, applicant argues that the air inlet tube 100 in Chen cannot be applied to the leak-proof tube 50 in Li, as there is a combination obstacle between Li and Chen.  Applicant further argues that the atomization principle in Chen is completely different from the atomization principle in Li and the present application; therefore, under the premise that the structural principles are completely different, those skilled in the art also have no suggestion that the structure in Chen can be combined with the structure in Li.  In response to applicant's argument that Chen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Li, Chen, and the claimed invention in the present application are all in the common field of fragrance oil diffusers classified in CPC A61L9/14, thus the prior art of Chen is analogous to the disclosed invention of Li.  Examiner further notes that the prior art of Chen is relied upon to modify Li by incorporating a holder that the second end and fourth end are connected to, as doing so would yield the predictable result of securing the liquid return tube and the liquid suction tube of Li to a bottom of the bottle so fluid from the liquid return tube can mix with fluid in the bottle prior to being transferred through the liquid suction tube.  Examiner also notes that such a modification does not bring any other components of Chen into the atomizer structure of Li beyond a holder that the second end and fourth end connect to.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
September 20, 2022


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        September 22, 2022